                              Case 19-11240-LSS                     Doc 1        Filed 06/03/19            Page 1 of 31
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                  Delaware
 ____________________ District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                          FTD Companies, Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer
                                            3 ___
                                           ___ 2 – ___
                                                    0 ___
                                                       2 ___
                                                          5 ___
                                                             5 ___
                                                                8 ___
                                                                   5 ___
                                                                      2
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            3113       Woodcreek Drive
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Downers Grove              IL       60515
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            DuPage
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 www.ftdcompanies.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ■
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                  Case 19-11240-LSS             Doc 1         Filed 06/03/19             Page 2 of 31

Debtor
                 FTD Companies, Inc.
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ■ None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             4 ___
                                            ___ 5 ___
                                                   3 ___
                                                      1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         ■ Chapter 11. Check all that apply:
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,, (amount subject to adjustment on
                                                             4/01/ and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         
                                                         ■   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          See Schedule 1 Attached                                           Affiliate
      business partner or an             ■ Yes.
                                                  Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                             Delaware
                                                   District _____________________________________________ When
                                                                                                                             Date Hereof
                                                                                                                             __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.
                                                                          Pending
                                                   Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                              Case 19-11240-LSS                  Doc 1        Filed 06/03/19            Page 3 of 31

Debtor          FTD Companies, Inc.
               _______________________________________________________                        Case number (if known)_____________________________________
               Name




11.   Why is the case filed in this      Check all that apply:
      district?
                                         
                                         ■ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.

                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have ■  No
      possession of any real         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                 Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard? _____________________________________________________________________

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                     Other _______________________________________________________________________________



                                                  Where is the property?_____________________________________________________________________
                                                                            Number          Street

                                                                            ____________________________________________________________________

                                                                            _______________________________________         _______     ________________
                                                                            City                                            State       ZIP Code


                                                  Is the property insured?
                                                     No
                                                     Yes. Insurance agency ____________________________________________________________________

                                                           Contact name     ____________________________________________________________________

                                                           Phone            ________________________________




             Statistical and administrative information



13.   Debtor’s estimation of             Check one:
      available funds                    
                                         ■ Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of                 50-99                           5,001-10,000                             50,001-100,000
      creditors
                                          100-199                         10,001-25,000
                                                                          ■                                          More than 100,000
                                          200-999

                                          $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                    $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                          $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                          $500,001-$1 million            ■ $100,000,001-$500 million
                                                                                                                    More than $50 billion



  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                              Case 19-11240-LSS                   Doc 1         Filed 06/03/19          Page 4 of 31

Debtor          FTD Companies, Inc.
               _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million               ■ $100,000,001-$500 million
                                                                                                                      More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                         06 03 2019
                                            Executed on _________________
                                                        MM / DD / YYYY


                                        8 /s/ Scott D. Levin
                                            _____________________________________________               Scott D. Levin
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                   President and CEO
                                            Title _________________________________________




18.   Signature of attorney
                                        8 /s/ Daniel J. DeFranceschi
                                            _____________________________________________              Date          06   03 2019
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                             Daniel J. DeFranceschi
                                            _________________________________________________________________________________________________
                                            Printed name
                                             Richards Layton & Finger, P.A.
                                            _________________________________________________________________________________________________
                                            Firm name
                                            920         North King Street
                                            _________________________________________________________________________________________________
                                            Number      Street
                                             Wilmington
                                            ____________________________________________________            DE
                                                                                                           ____________  19801
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                             (302) 651-7700
                                            ____________________________________                            defranceschi@rlf.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                             2732
                                            ______________________________________________________  DE
                                                                                                   ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
                   Case 19-11240-LSS        Doc 1        Filed 06/03/19   Page 5 of 31



                                             SCHEDULE 1

                On the date hereof, each of the affiliated entities listed below, including the debtor
in this chapter 11 case (collectively, the "Debtors"), filed a petition in this Court for relief under
chapter 11 of title 11 of the United States Code. Contemporaneously with the filing of their
petitions, the Debtors filed a motion requesting that the Court consolidate their chapter 11 cases
for administrative purposes only.

                   Bloom That, Inc.
                   Florists' Transworld Delivery, Inc.
                   FlowerFarm, Inc.
                   FSC Denver LLC
                   FSC Phoenix LLC
                   FTD Companies, Inc.
                   FTD Group, Inc.
                   FTD Mobile, Inc.
                   FTD, Inc.
                   FTD.CA, Inc.
                   FTD.COM Inc.
                   Giftco, LLC
                   Provide Cards, Inc.
                   Provide Commerce LLC
                   Provide Creations, Inc.




NAI-1506909281v2
Official Form 201A (12/15)Case 19-11240-LSS Doc 1 Filed 06/03/19 Page 6 of 31
          [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
          pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
          Bankruptcy Code, this Exhibit AA@ shall be completed and attached to the petition.]


                                     United States Bankruptcy Court
                                                                   Delaware
                                                    District Of _______________
                               FTD Companies, Inc.                                                                Case No.
              In re           _______________________________________,
                                                                                                                  _____________
                                                  Debtor
                                                                                                                  Chapter 11


                              Attachment to Voluntary Petition for Non-Individuals Filing for
                                             Bankruptcy under Chapter 11

            1. If any of the debtor=s securities are registered under Section 12 of the Securities Exchange Act of
                                        001-35901
        1934, the SEC file number is ____________.

            2. The following financial data is the latest available information and refers to the debtor=s condition on
        April 30, 2019.
            a. Total assets                                                       $312.7 million

              b. Total debts (including debts listed in 2.c., below)                             $374.9 million

              c. Debt securities held by more than 500 holders
                                                                                                                         Approximate
                                                                                                                         number of
                                                                                                                         holders:

              secured     G    unsecured   G    subordinated       G     $                                                      0
              secured     G    unsecured   G    subordinated       G     $
              secured     G    unsecured   G    subordinated       G     $
              secured     G    unsecured   G    subordinated       G     $
              secured     G    unsecured   G    subordinated       G     $

              d. Number of shares of preferred stock                                                                           0
              e. Number of shares common stock                                                                              30,753,532

              Comments, if any:



             3. Brief description of debtor=s business:
           FTD Companies, Inc., together with its subsidiaries, provides floral, specialty food, gift and related products
           and services to consumers, retail florists, and other retail locations and companies.

             4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
         5% or more of the voting securities of debtor:
          Nantahala Capital Management, LLC, Wilmot B. Harkey, and Daniel Mack (14.0%); Travertine Creek, Inc.
          (12.0%); Diamond Investment Group, LLC (12.0%); FTD 50 LLC (12.0%); Dimensional Fund Advisors (7.7%);
          and Mauricio Jaramillo (5.1%)_________________________________________________________________
         Official Form 201A            Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
             Case 19-11240-LSS       Doc 1    Filed 06/03/19     Page 7 of 31



                               FTD COMPANIES, INC.
                               (a Delaware Corporation)

                                   Officer's Certificate

                                       June 2, 2019

       I, Scott D. Levin, do hereby certify, on behalf of FTD Companies, Inc.,
a Delaware corporation (the "Company"), and not individually, that I am the duly
appointed and acting President and Secretary of the Company, and that, as such, I am
authorized to execute and deliver this certificate.

        I further certify, on behalf of the Company and not individually, as of the date
hereof, that attached hereto as Exhibit A is a true, correct, and complete copy of the
resolutions duly adopted by the Company's Board of Directors at a duly held meeting
authorizing the Company to, among other things: (a) file a voluntary petition for relief
under chapter 11 of title 11 of the United States Code; (b) enter into and incur any
obligations under a new debtor in possession financing facility or facilities, including use
of cash collateral, and any associated documents and consummate the transactions
contemplated therein; and (c) enter into a services agreement with AP Services, LLC,
a Michigan limited liability company, to provide interim management services to the
Company. Such resolutions or any Company actions taken pursuant thereto have not
been amended, superseded, modified, or rescinded, and such resolutions are in full force
and effect on the date hereof.



         IN WITNESS WHEREOF, I have hereunto set my hand on the date first written
above.



                                                 By: Scott D. Levin
                                                 Name: Scott D. Levin
                                                 Title: President and Secretary




NAI- 1507190429v8
             Case 19-11240-LSS   Doc 1   Filed 06/03/19   Page 8 of 31



                                  EXHIBIT A




NAI- 1507190429v8
             Case 19-11240-LSS       Doc 1    Filed 06/03/19      Page 9 of 31



                               FTD COMPANIES, INC.
                               (a Delaware Corporation)

                                   Board Resolutions

                                       June 2, 2019

        WHEREAS, the members of the Board of Directors (the "Board") have
(a) regularly and carefully reviewed the materials and other information presented by the
Company's management and advisors regarding the Company's business conditions, the
Company's operations, its current and projected financial position, and other relevant
information; (b) thoroughly evaluated the Company's strategic alternatives, including a
possible restructuring; (c) conferred extensively with the Company's management and
advisors regarding these matters; (d) determined that the filing of a voluntary petition for
relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") is in
the best interests of the Company, its subsidiaries and affiliates, and its stakeholders;
(e) determined that the entry into Financing Transactions (as defined herein) is in the best
interests of the Company, its subsidiaries and affiliates, and its stakeholders; and
(f) determined that entering into a Services Agreement (the "Services Agreement") with
AP Services, LLC ("APS"), a Michigan limited liability company, to provide interim
management services to the Company is in the best interests of the Company, its
subsidiaries and affiliates, and its stakeholders;

         NOW THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Board it is desirable and in the best
interests of the Company and its stakeholders that the Company seek relief under the
Bankruptcy Code, enter into Financing Transactions, and enter into the Services
Agreement;

        FURTHER RESOLVED, that the Company shall be, and it hereby is, authorized
to file a voluntary petition (the "Petition") for relief under the Bankruptcy Code
(the "Chapter 11 Case"), in the United States Bankruptcy Court for the District of
Delaware or such other court as each "Authorized Person" (as defined below) of the
Company shall determine to be appropriate (the "Bankruptcy Court") and perform any
and all such acts as are reasonable, advisable, expedient, convenient, proper, or necessary
to effect the foregoing, the performance of such acts to constitute conclusive evidence of
the reasonableness, advisability, expedience, convenience, appropriateness, or necessity
thereof;

        FURTHER RESOLVED, that each Authorized Person shall be, and each of
them hereby is, authorized, directed, and empowered, in the name and on behalf of the
Company, to: (a) execute, acknowledge, deliver, and verify the Petition and all other
ancillary documents, and cause the Petition to be filed with the Bankruptcy Court and
make or cause to be made prior to execution thereof any modifications to the Petition or
ancillary documents as any such Authorized Person, in such person's discretion, deems
necessary, desirable, or appropriate to carry out the intent and accomplish the purposes of



NAI- 1507190429v8
            Case 19-11240-LSS       Doc 1    Filed 06/03/19     Page 10 of 31



these resolutions; (b) execute, acknowledge, deliver, verify, and file or cause to be filed
all petitions, schedules, statements, lists, motions, applications, and other papers or
documents necessary or desirable in connection with the foregoing; (c) execute,
acknowledge, deliver, and verify any and all other documents necessary, desirable, or
appropriate in connection therewith and to administer the Company's Chapter 11 Case in
such form or forms as any such Authorized Person may approve, and the actions of any
Authorized Person taken pursuant to this resolution, including the execution,
acknowledgment, delivery, and verification of the Petition and all ancillary documents
and all other agreements, certificates, instruments, guaranties, notices, and other
documents, shall be conclusive evidence of such Authorized Person's approval and the
necessity, desirability, or appropriateness thereof; and (d) take any action as may be
deemed necessary, desirable, or appropriate to carry out the intent of this resolution,
including the filing of the Petition and any ancillary documents.

        FURTHER RESOLVED, that the Authorized Persons shall be, and each of them
individually hereby is, authorized, directed, and empowered, in the name and on behalf of
the Company, to retain: (a) Jones Day; (b) Richards, Layton & Finger, P.A.; (c) Moelis
& Company; (d) Piper Jaffray Companies; (e) Omni Management Group; (f) APS; and
(g) such additional professionals, including attorneys, accountants, financial advisors,
investment bankers, actuaries, consultants, agents, or brokers (together with the foregoing
identified firms, the "Professionals"), in each case as in any such Authorized Person's
judgment may be necessary, desirable, or appropriate in connection with the Company's
Chapter 11 Case and other related matters, on such terms as such Authorized Person or
Authorized Persons shall approve and such Authorized Person's retention thereof to
constitute conclusive evidence of such Authorized Person's approval and the necessity,
desirability, or appropriateness thereof;

       FURTHER RESOLVED, that the law firms of Jones Day and Richards, Layton
& Finger, P.A. and any additional special or local counsel selected by the Authorized
Persons, if any, shall be, and hereby are, authorized, empowered, and directed to
represent the Company, as debtor and debtor in possession, in connection with any
Chapter 11 Case commenced by or against it under the Bankruptcy Code;

        FURTHER RESOLVED, that the Company, as debtor and debtor in possession
under chapter 11 of the Bankruptcy Code, shall be, and it hereby is, authorized to:
(a) enter into and incur any obligations under a new debtor in possession financing
facility or facilities, including use of cash collateral, and any associated documents and
consummate the transactions contemplated therein (collectively, the "Financing
Transactions") with such lenders and on such terms as may be approved by any one or
more of the Authorized Persons, as may be necessary, desirable, or appropriate for the
continuing conduct of the affairs of the Company; and (b) pay related fees, incur
(or guarantee, as applicable) the debt and other obligations and liabilities contemplated
by the Financing Transactions, and grant security interests in and liens upon some, all, or
substantially all of the Company's assets in each case as may be deemed necessary,
desirable, or appropriate by any one or more of the Authorized Persons in connection
with the Financing Transactions;



NAI-1507190429v8                            -2-
            Case 19-11240-LSS       Doc 1     Filed 06/03/19     Page 11 of 31



         FURTHER RESOLVED, that: (a) the Authorized Persons shall be, and each of
them individually hereby is, authorized, directed, and empowered, in the name and on
behalf of the Company, as debtor and debtor in possession, to take such actions and
execute, acknowledge, deliver, and verify such certificates, instruments, guaranties, credit
agreements, pledge agreements, security agreements, promissory notes, letter of credit
applications, mortgages, intellectual property security agreements, account control
agreements, other collateral documents or security instruments, instruments, notices, and
any and all other agreements or documents arising in connection with the Financing
Transactions as the Authorized Persons may deem necessary, desirable, or appropriate to
facilitate the Financing Transactions, in each case including any amendment, amendment
and restatement, supplements, or other modifications to the foregoing (collectively,
the "Financing Documents"); (b) Financing Documents containing such provisions, terms,
conditions, covenants, warranties, and representations as may be deemed necessary,
desirable, or appropriate by the Authorized Persons are hereby approved; and
(c) the actions of any Authorized Person taken pursuant to this resolution, including the
execution, acknowledgement, delivery, and verification of all such Financing Documents,
shall be conclusive evidence of such Authorized Person's approval and the necessity,
desirability, or appropriateness thereof;

        FURTHER RESOLVED, that the Authorized Persons shall be, and each of them
individually hereby is, authorized, directed, and empowered, in the name and on behalf of
the Company, as debtor and debtor in possession, to negotiate, execute, deliver, and
perform on behalf of, and take such actions and execute, acknowledge, deliver, and verify
such agreements, certificates, instruments, guaranties, notices, and any and all other
documents as the Authorized Persons, or any of them, may deem necessary, desirable, or
appropriate to facilitate the transactions contemplated by the foregoing resolution
including, but not limited to, any certificates, instruments, guaranties, credit agreements,
pledge agreements, security agreements, promissory notes, letter of credit applications,
mortgages, intellectual property security agreements, account control agreements, other
collateral documents or security instruments, instruments, notices, and any and all other
agreements or documents arising in connection with the Financing Documents,
containing such provisions, terms, conditions, covenants, warranties, and representations
as may be deemed necessary, desirable, or appropriate, and any modifications or
supplements thereto, all such materials to be in the form approved by one or more of the
Authorized Persons and the execution, acknowledgement, delivery, and verification
thereof by such Authorized Person or Authorized Persons to be conclusive evidence of
such approval and the necessity, desirability, or appropriateness thereof;

       FURTHER RESOLVED, that: (a) the Board authorizes entry into the Services
Agreement, a copy of which is attached hereto; (b) Alan D. Holtz, Managing Director of
AlixPartners, LLP, shall serve as the Chief Restructuring Officer; (c) Scott Tandberg,
Director of AlixPartners, LLP, shall serve as the Associate Chief Restructuring Officer;
and (d) APS is authorized to assign APS personnel to serve in various capacities with the
Company and to perform other services required of APS;




NAI-1507190429v8                            -3-
            Case 19-11240-LSS       Doc 1    Filed 06/03/19     Page 12 of 31



        FURTHER RESOLVED, that the Authorized Persons shall be, and each of them
individually hereby is, authorized, directed, and empowered to take any and all such
action necessary or desirable to effect the terms of the Services Agreement;

        FURTHER RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon the Authorized Persons, each Authorized Person shall be, and
hereby is, authorized with full power of delegation, in the name and on behalf of the
Company, to take or cause to be taken any and all such further actions and to execute and
deliver or cause to be executed or delivered, and to amend, supplement, or otherwise
modify from time to time, any and all such agreements, documents, certificates,
instruments, statements, notices, undertakings, amendments, and other writings, and to
incur and to pay or direct payment of all such fees and expenses, including filing fees, as
in the judgment of the Authorized Person shall be necessary, desirable, or appropriate to
effectuate the purpose and intent of any and all of the foregoing resolutions adopted
herein;

       FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken by
any Authorized Person, or at the direction of an Authorized Person, or by any of the
Professionals at the direction of an Authorized Person, in connection with the Chapter 11
Case or any proceedings related thereto, or any matter related thereto, be, and hereby are,
adopted, ratified, confirmed, and approved in all respects as the acts and deeds of the
Company;

        FURTHER RESOLVED, that any and all lawful actions done and transactions
undertaken by any Authorized Person, or at the direction of an Authorized Person, for
and on behalf and in the name of the Company with respect to any transactions
contemplated by the foregoing resolutions, including in connection with the Financing
Transactions, before the adoption of the foregoing resolutions be, and they hereby are,
ratified, authorized, approved, adopted, and consented to in all respects for all purposes;

       FURTHER RESOLVED, that the Board and any Authorized Person hereby are
authorized and directed to certify and/or attest these resolutions, certificate of
incumbency, and such other documents or instruments that the Secretary of the Company
may deem necessary or appropriate in connection with the foregoing matters; provided,
however, that such certification and/or attestation shall not be required for any document,
instrument, or agreement to be valid and binding on the Company; and

       FURTHER RESOLVED, that for the purposes of these resolutions, the term
"Authorized Person" shall mean and include the President, Chief Executive Officer, Chief
Restructuring Officer, Associate Chief Restructuring Officer, Chief Financial Officer,
Executive Vice President, Secretary, Assistant Secretary, and Interim General Counsel, or
any designee of any of them.




NAI-1507190429v8                            -4-
                  Case 19-11240-LSS                Doc 1        Filed 06/03/19          Page 13 of 31




Scott Levin, Esq.                                                                                         May 31, 2019
President & CEO
FTD Companies, Inc.
3113 Woodcreek Dr.
Downers Grove, IL 60515

Re:      Agreement for the Provision of Interim Management Services

Dear Scott:

This letter, together with the attached Schedule(s), Exhibit and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC (“APS”), and
FTD Companies, Inc. and certain of its affiliates and subsidiaries (the “Company”) for the
engagement of APS to provide certain temporary employees to the Company to assist the
Company in its restructuring as described below.

All defined terms shall have the meanings ascribed to them in this letter and in the attached
Schedule(s), Exhibit and General Terms and Conditions. The Company and APS are each a
“party,” and together the “parties.”

The engagement of APS, including any APS employees who serve in Executive Officer
positions, shall be under the supervision of the Board of Directors of the Company.

Objectives and Tasks

Subject to APS’s (i) internal approval from its Risk Management Committee, (ii) confirmation
that the Company has a Directors and Officers Liability insurance policy in accordance with
Section 7 of the General Terms and Conditions regarding Directors and Officers Liability
Insurance coverage, (iii) and a copy of the signed Board of Directors’ resolution (or similar
document as required by the Company's governance documents) as official confirmation of
the appointment, APS will provide Mr. Alan Holtz to serve as the Company’s Chief
Restructuring Officer ("CRO"), reporting to the Company’s Board of Directors, and Mr. Scott
Tandberg to serve as the Company’s Associate Restructuring Officer. Mr. Holtz and Mr.
Tandberg, working collaboratively with the senior management team, the Board of Directors,
the Company’s counsel and other Company professionals, will perform the ordinary course
duties of a CRO, including:
    •    Preparing budgets and 13-week cash forecasts and evaluating variances thereto, as
         required by the Company’s lenders.
    •    Identifying and implementing near-term cost reduction opportunities.
    •    Implementing operational restructuring initiatives.
    •    Managing vendors, including negotiation of vendor terms.
    •    Overseeing communications with the Company’s various constituencies.
    •    Overseeing the Company’s asset sale process.
    •    Preparing the statement of financial affairs, schedules and other regular reports
         required by the Bankruptcy Court, as well as a Disclosure Statement and Plan of
         Reorganization, if applicable.




AP Services, LLC | 909 Third Avenue, 30th Floor | New York, NY 10022 | 212.490.2500 | 212.490-1344 fax | alixpartners.com
             Case 19-11240-LSS        Doc 1   Filed 06/03/19    Page 14 of 31




FTD Companies, Inc.
May 31, 2019
Page 2 of 11

   •   Assisting with the preparation of the Company’s motions to be filed with the
       Bankruptcy Court (“Motions”) or the Company’s response to Motions filed by other
       parties-in-interest.
   •   Assisting with the design, negotiation and implementation of a restructuring strategy.
   •   Providing testimony before the Bankruptcy Court on matters that are within the scope
       of this engagement and within APS’s area of testimonial competencies, if applicable.
   •   Assisting with such other matters as may be requested that fall within APS’s
       expertise and that are mutually agreeable.

Staffing

APS will provide the Company with the individuals set forth on Exhibit A (“Temporary Staff”),
subject to the terms and conditions of this Agreement, with the titles, pay rates and other
descriptions set forth therein.

The Temporary Staff may be assisted by or replaced by other professionals at various levels,
as required, who shall also become Temporary Staff. APS will keep the Company informed as
to APS’s staffing.

Timing, Fees and Retainer

APS will commence this engagement on or about June 3, 2019 after receipt of a copy of the
executed Agreement accompanied by the retainer, as set forth on Schedule 1, confirmation
of the Company’s compliance with the requirements set forth in the first paragraph of the
Objective and Tasks section and upon the Company’s filing of a Chapter 11 bankruptcy
petition.

The Company will promptly apply to the Bankruptcy Court to obtain approval of this
Agreement. APS acknowledges that its retention and the terms thereof are subject to
Bankruptcy Court approval.

The Company shall compensate APS for its services, and reimburse APS for expenses, as set
forth on Schedule 1.

                                         ***
               Case 19-11240-LSS       Doc 1   Filed 06/03/19   Page 15 of 31




FTD Companies, Inc.
May 31, 2019
Page 3 of 11


If these terms meet with your approval, please sign and return a copy of this Agreement and
wire transfer the amount to establish the retainer.

We look forward to working with you.

Sincerely yours,

AP SERVICES, LLC




Alan D. Holtz
Managing Director

Acknowledged and Agreed to:

FTD COMPANIES, INC.



By:    Scott Levin
Its:   President and CEO
Dated:    June 2, 2019
                     Case 19-11240-LSS               Doc 1       Filed 06/03/19     Page 16 of 31




                                                     AP Services, LLC

                                                           Exhibit A

                                                         Temporary Staff

                                    Individuals with Executive Officer Positions


                   Name                                   Description             Hourly    Commitment Full[1]
                                                                                   Rate       or Part2 Time

Alan Holtz                                  Chief Restructuring Officer           $1,140         Full Time
Scott Tandberg                              Associate Restructuring Officer   $     895          Full Time



                                               Additional temporary staff


                   Name                                   Description             Hourly       Commitment
                                                                                   Rate     Full1 or Part[2] Time

Jason Muscovich                             Chapter 11 Reporting                   $945          Full Time
Job Chan                                    Asset Sales                            $665          Full Time
Bassaam Fawad                               Cash Management                        $615          Full Time
J.C. Chang                                  Cash Management                        $565          Full Time


The parties agree that Exhibit A can be amended by AP Services, LLC from time to time to
add or delete staff, and the Monthly Staffing Reports shall be treated by the parties as such
amendments.

[1]
      Full time is defined as substantially full time.
[2]
   Part time is defined as approximately two to three days per week, with some weeks more or less depending on
the needs and issues facing the Company at that time.




                                                          Page 4 of 11
              Case 19-11240-LSS        Doc 1    Filed 06/03/19     Page 17 of 31




                                          Schedule 1

                                     Fees and Expenses

1.   Fees: APS’s fees will be based on the hours spent by APS personnel at APS’s hourly
     rates, which are:

          Managing Director                              US$990 – US$1,165

          Director                                        US$685 – US$945

          Senior Vice President                           US$460 – US$725

          Vice President                                  US$430 – US$600

          Consultant/Associate                            US$160 – US$435

          Paraprofessional                                US$285 – US$305


     APS reviews and revises its billing rates on January 1 of each year.


2.   Success Fee: APS does not seek a success fee in connection with this engagement.

3.   Expenses: In addition to the Fees set forth in this Schedule, the Company shall pay
     directly, or reimburse APS upon receipt of periodic billings, for all reasonable out-of-
     pocket expenses incurred in connection with this assignment, such as travel, lodging
     and meals.

4.   Break Fee: APS does not seek a break fee in connection with this engagement.

5.   Retainer: The Company shall pay APS a retainer of US$300,000 to be applied against
     Fees and expenses as set forth in this Schedule and in accordance with Section 2 of the
     General Terms and Conditions.

6.   Payment: APS will submit semi-monthly invoices for services rendered and expenses
     incurred. All invoices shall be due and payable immediately upon receipt.




                                          Page 5 of 11
             Case 19-11240-LSS       Doc 1    Filed 06/03/19    Page 18 of 31




                                  Data Protection Schedule

                       Processing, Personal Data and Data Subjects

In connection with this Agreement, APS will not be receiving any Personal Data subject to
the General Data Protection Regulation ((EU) 2016/679) (the “GDPR”) or any applicable
legislation implementing any provisions of the GDPR as may be enacted time to time
(together the “Data Protection Legislation”).




                                        Page 6 of 11
                 Case 19-11240-LSS              Doc 1      Filed 06/03/19         Page 19 of 31
                                               AP Services, LLC
                                          General Terms and Conditions


These General Terms and Conditions (“Terms”) are incorporated into the Agreement to which these Terms are
attached. In case of conflict between the wording in the letter and/or schedule(s) and these Terms, the wording of
the letter and/or schedule(s) shall prevail.

Section 1. Company Responsibilities                           receive from the Company any vacation pay, sick leave,
                                                              retirement, pension or social security benefits, workers’
The Company will undertake responsibilities as set forth      compensation, disability, unemployment insurance
below:                                                        benefits or any other employee benefits. APS will be
                                                              responsible for all employment, withholding, income
    1. Provide reliable and accurate detailed                 and other taxes incurred in connection with the
information, materials, documentation and                     operation and conduct of its business.


    2. Make decisions and take future actions, as the         APS is not an accounting firm and does not give
Company determines in its sole discretion, on any             accounting advice or guidance. While APS’s work may
recommendations made by APS in connection with this           involve analysis of accounting, business and other
Agreement.                                                    related records, this engagement does not constitute
                                                              an audit in accordance with either generally accepted
                                                              auditing standards or the standards of the Public
APS’s delivery of the services and the fees charged are
                                                              Company Accounting Oversight Board or any other
dependent on (i) the Company’s timely and effective
                                                              similar governing body.
completion of its responsibilities; and (ii) timely
decisions and approvals made by the Company’s
management.                                                   APS is not authorized to practice law or provide legal
                                                              advice. No services provided under this Agreement are
Section 2. Retainer, Billing, Payments and Taxes              intended to be, nor should be construed to be, legal
                                                              services.
Retainer. Upon execution of the Agreement, the
Company shall promptly pay APS the agreed-upon                Section 4. Confidentiality
advance retainer as set forth on Schedule 1. Invoices
shall be offset against the retainer. Payments of             Subject to Section 13 hereof, each party shall use
invoices will be used to replenish the retainer to the        reasonable efforts, but in no event less effort than it
agreed-upon amount. Any unearned portion of the               would use to protect its own confidential information,
retainer will be applied against the final invoice or         to keep confidential all non-public confidential or
returned to the Company at the end of the                     proprietary information obtained from the other party
engagement.                                                   during the performance of APS’s services hereunder
                                                              (the “Confidential Information”), and neither party will
                                                              disclose any Confidential Information to any other
Billing and Payments. All payments to be made to
                                                              person or entity. “Confidential Information” includes
APS shall be due and payable upon delivery of invoice
                                                              the terms of this Agreement, non-public confidential
via check or wire transfer to APS’s bank account, as
                                                              and proprietary data, plans, reports, schedules,
shown on the invoice. All amounts invoiced are based
                                                              drawings,       accounts,       records,      calculations,
on services rendered and expenses incurred to date and
                                                              specifications, flow sheets, computer programs, source
are not contingent upon future services or Work
                                                              or object codes, results, models or any work product
Product (as defined below), or the outcome of any case
                                                              relating to the business of either party, its subsidiaries,
or matter. “Fees,” as used in this Agreement, shall
                                                              distributors, affiliates, vendors, customers, employees,
include all amounts payable by the Company to APS in
                                                              contractors and consultants.
accordance with Schedule 1, including any success fee
or break fee, but excluding reimbursable expenses.
                                                              The foregoing is not intended to prohibit, nor shall it be
                                                              construed as prohibiting, APS from making such
Taxes. APS’s fees are exclusive of taxes or similar
                                                              disclosures of Confidential Information that APS
charges, which shall be the responsibility of the
                                                              reasonably believes are required by law or any
Company (other than taxes imposed on APS’s income
                                                              regulatory requirement or authority to clear client
generally). If APS’s fees are subject to any taxes, such
                                                              conflicts. APS may also disclose Confidential
as State sales tax, Goods and Services Tax/Harmonized
                                                              Information to its partners, directors, officers,
Sales Tax or Value Added Tax, then APS will include
                                                              employees, independent contractors and agents who
such taxes on its invoices as separate line items.
                                                              have a need to know the Confidential Information as it
                                                              relates to the services being provided under this
Section 3. Relationship of the Parties
                                                              Agreement, provided APS is responsible for any breach
                                                              of these confidentiality obligations by any such parties.
The parties intend that an independent contractor
                                                              In addition, APS will have the right to disclose to any
relationship will be created by the Agreement. As an
                                                              person that it provided services to the Company or its
independent contractor, APS will have complete and
                                                              affiliates and a general description of such services, but
exclusive charge of the management and operation of
                                                              shall not provide any other information about its
its business, including hiring and paying the wages and
                                                              involvement with the Company. The obligations of the
other compensation of all its employees and agents,
                                                              parties under this Section 4 shall survive the end of any
and paying all bills, expenses and other charges
                                                              engagement between the parties for a period of three
incurred or payable with respect to the operation of its
                                                              (3) years.
business. Employees of APS will not be entitled to



                                                      Page 7 of 11                                   Rev. 01 May 2018
                  Case 19-11240-LSS              Doc 1      Filed 06/03/19        Page 20 of 31
                                                  AP Services, LLC
                                             General Terms and Conditions


                                                               liabilities, losses, expenses and damages arising out of
Work Product (as defined in Section 5) may contain APS         or in connection with the engagement of APS that is the
proprietary information or other information that is           subject of the Agreement. The Company shall pay
deemed to be Confidential Information for purposes of          damages and expenses as incurred, including
this Agreement, and the parties may not want to make           reasonable legal fees and disbursements of counsel.
public. Therefore, the parties acknowledge and agree
that (i) all information (written or oral), including          In addition to the above indemnification, APS
advice and Work Product (as defined in Section 5),             employees serving as directors or officers of the
generated by APS in connection with this engagement            Company or affiliates will receive the benefit of the
is intended solely for the benefit and use of the              most favorable indemnification provisions provided by
Company in connection with this Agreement, and (ii)            the Company to its directors, officers and any
no such information shall be used for any other purpose        equivalently placed employees, whether under the
or disseminated to any third parties, or, quoted or            Company’s charter or by-laws, by contract or
referred to with or without attribution to APS at any          otherwise.
time in any manner or for any purpose without APS’s
prior approval (not to be unreasonably withheld or             APS will notify the Company of receipt of actual notice
delayed), except as required by law. The Company               of commencement of any actual or threatened action,
may not rely on any draft or interim Work Product.             claim, suit, investigation or proceeding (an "Action")
                                                               against an APS Party with respect to which indemnity
Section 5. Intellectual Property                               is sought hereunder if the Company is not a party to
                                                               such Action, provided that the failure to so notify the
All analyses, final reports, presentation materials, and       Company will not relieve the Company from any liability
other work product (other than any Engagement Tools,           that the Company may have on account of this
as defined below) that APS creates or develops                 indemnity or otherwise, except to the extent the
specifically for the Company and delivers to the               Company shall not have otherwise learned of such
Company as part of this engagement (collectively               Action and such failure results in the loss of material
known as “Work Product”) shall be owned by the                 defenses. The Company shall have the right to assume
Company and shall constitute Company Confidential              the defense of any such Action, including the
Information as defined above. APS may retain copies of         employment of counsel reasonably satisfactory to APS.
the Work Product and any Confidential Information              APS shall have the right to employ separate counsel in
necessary to support the Work Product subject to its           any such Action and to participate in the defense
confidentiality obligations in this Agreement.                 thereof, but the fees and expenses of such counsel shall
                                                               be at the expense of APS, unless (i) the Company shall
All methodologies, processes, techniques, ideas,               have failed promptly to assume the defense thereof and
concepts, know-how, procedures, software, tools,               employ counsel as provided above or (ii) the named
templates, models, utilities and other intellectual            parties to any such Action (including impleaded parties)
property that APS has created, acquired or developed           include an Indemnified Person and the Company, and
or will create, acquire or develop (collectively,              APS shall have been advised by counsel that there may
“Engagement Tools”), are, and shall be, the sole and           be one or more legal defenses available to such
exclusive property of APS. The Company shall not               Indemnified Person that are different from or in
acquire any interest in the Engagement Tools other             addition to those available to the Company, provided
than a limited worldwide, perpetual, non-transferable          that the Company shall not in any event be responsible
license to use the Engagement Tools to the extent they         hereunder for the fees and expenses of more than one
are contained in the Work Product.                             firm of separate counsel in connection with any Action
                                                               in the same jurisdiction, in addition to any local
                                                               counsel.
The Company acknowledges and agrees, except as
otherwise set forth in this Agreement, that any
Engagement Tools provided to the Company are                   The Company shall specifically include and cover APS
provided “as is” and without any warranty or condition         employees and agents serving as directors or officers
of any kind, express, implied or otherwise, including,         of the Company or affiliates from time to time with
implied warranties of merchantability or fitness for a         direct coverage under the Company’s policy for liability
particular purpose.                                            insurance covering its directors, officers and any
                                                               equivalently placed employees (“D&O insurance”).
Section 6. Framework of the Engagement                         Prior to APS accepting any officer position, the
                                                               Company shall, at the request of APS, provide APS with
The Company acknowledges that it is retaining APS              a copy of its current D&O policy, a certificate(s) of
solely to assist and advise the Company as described in        insurance evidencing the policy is in full force and
the Agreement. This engagement shall not constitute            effect, and a copy of the signed board resolutions and
an audit, review or compilation, or any other type of          any other documents as APS may reasonably request
financial statement reporting engagement.                      evidencing the appointment and coverage of the
Section 7. Indemnification and Other Matters                   indemnitees. The Company will maintain such D&O
                                                               insurance coverage for the period through which claims
The Company shall indemnify, hold harmless and                 can be made against such persons. The Company
defend APS and its affiliates and its and their partners,      disclaims a right to distribution from the D&O insurance
directors, officers, employees and agents (collectively,       coverage with respect to such persons. In the event
the “APS Parties”) from and against all claims,                that the Company is unable to include APS employees



                                                       Page 8 of 11                                 Rev. 01 May 2018
                  Case 19-11240-LSS               Doc 1      Filed 06/03/19         Page 21 of 31
                                                  AP Services, LLC
                                             General Terms and Conditions


and agents under the Company’s policy or does not               Section 9. Termination and Survival
have first dollar coverage acceptable to APS in effect
for at least $10 million (e.g., there are outstanding or        The Agreement may be terminated at any time upon
threatened claims against officers and directors                30 days’ written notice by one party to the other;
alleging prior acts that may give rise to a claim), APS         provided, however, that notwithstanding such
may, at its option, attempt to purchase a separate D&O          termination APS will be entitled to any Fees and
insurance policy that will cover APS employees and              expenses due under the provisions of the Agreement
agents only. The cost of the policy shall be invoiced to        (for fixed fee engagements, fees will be pro rata based
the Company as an out-of-pocket expense. If APS is              on the amount of time completed). Such payment
unable or unwilling to purchase such D&O insurance,             obligation shall inure to the benefit of any successor or
then APS reserves the right to terminate the                    assignee of APS.
Agreement.
                                                                Additionally, unless the Agreement is terminated by the
The Company’s indemnification obligations in this               Company due to APS’s material breach (and such
Section 7 shall be primary to, and without allocation           material breach continues after 30 days’ written notice
against, any similar indemnification obligations that           thereof and opportunity to cure) APS shall remain
APS may offer to its personnel generally, and the               entitled to the success fee(s), if any, that otherwise
Company’s D&O insurance coverage for the                        would be payable during the 12 months after the date
indemnitees shall be specifically primary to, and               of termination of the Agreement.
without allocation against, any other valid and
collectible insurance coverage that may apply to the            Sections 2, 4, 5, 7, 8, 9, 10, 11, 12, 13 and 14 of these
indemnitees (whether provided by APS or otherwise).             Terms, the provisions of Schedule 1 and the obligation
APS is not responsible for any third-party products or          to pay accrued fees and expenses shall survive the
services separately procured by the Company. The                expiration or termination of the Agreement.
Company’s sole and exclusive rights and remedies with
respect to any such third party products or services are        Section 10. Non-Solicitation of Employees
against the third-party vendor and not against APS is
instrumental in procuring such third-party product or           The Company acknowledges and agrees that APS has
service.                                                        made a significant monetary investment recruiting,
                                                                hiring and training its personnel. During the term of this
Section 8. Governing Law and Arbitration                        Agreement and for a period of two years after the final
                                                                invoice is rendered by APS with respect to this
The Agreement is governed by and shall be construed             engagement (the “Restrictive Period”), the Company
in accordance with the laws of the State of New York            and its affiliates agree not to directly or indirectly hire,
with respect to contracts made and to be performed              contract with, or solicit the employment of any of APS’s
entirely therein and without regard to choice of law or         Managing Directors, Directors, or other employees/
principles thereof.                                             contractors.

Any controversy or claim arising out of or relating to          If during the Restrictive Period the Company or its
the Agreement, or the breach thereof, shall be settled          affiliates directly or indirectly hires or contracts with
by arbitration. Each party shall appoint one non-neutral        any of APS’s Managing Directors, Directors, or other
arbitrator. The two party arbitrators shall select a third      employees/contractors in violation of the preceding
arbitrator. If within 30 days after their appointment the       paragraph, the Company agrees to pay to APS as
two party arbitrators do not select a third arbitrator,         liquidated damages and not as a penalty the sum total
the third arbitrator shall be selected by the American          of: (i) for a Managing Director, $1,000,000; (ii) for a
Arbitration Association (AAA). The arbitration shall be         Director, $500,000; and (iii) for any other
conducted in New York, New York under the AAA’s                 employee/contractor,        $250,000.     The    Company
Commercial Arbitration Rules, and the arbitrators shall         acknowledges and agrees that liquidated damages in
issue a reasoned award. The arbitrators may award               such amounts are (x) fair, reasonable and necessary
costs and attorneys’ fees to the prevailing party.              under the circumstances to reimburse APS for the costs
Judgment on the award rendered by the arbitrators               of recruiting, hiring and training its employees as well
may be entered in any court having jurisdiction thereof.        as the lost profits and opportunity costs related to such
                                                                personnel, and to protect the significant investment
Notwithstanding the foregoing, either party may                 that APS has made in its Managing Directors, Directors,
proceed directly to a court of competent jurisdiction to        and other employees/ consultants; and (y) appropriate
enforce the terms of this Agreement for any claim in            due to the difficulty of calculating the exact amount and
connection with (i) the non-payment of Fees or                  value of that investment.
expenses due under this Agreement, or (ii) the non-
performance of obligations under Section 7.                     Section 11. Limitation of Liability

In any court proceeding arising out of this Agreement,          THE APS PARTIES SHALL NOT BE LIABLE TO THE
the parties hereby waive any right to trial by jury.            COMPANY, OR ANY PARTY ASSERTING CLAIMS ON
                                                                BEHALF OF THE COMPANY, EXCEPT FOR DIRECT
                                                                DAMAGES FOUND IN A FINAL DETERMINATION TO BE
                                                                THE DIRECT RESULT OF THE GROSS NEGLIGENCE,
                                                                BAD FAITH, SELF-DEALING OR WILLFUL MISCONDUCT



                                                        Page 9 of 11                                   Rev. 01 May 2018
                  Case 19-11240-LSS                Doc 1      Filed 06/03/19        Page 22 of 31
                                                   AP Services, LLC
                                              General Terms and Conditions


ON THE PART OF ANY APS PARTY. THE APS PARTIES                   internal legal costs and e-discovery costs) incurred to
SHALL      NOT     BE     LIABLE     FOR     INCIDENTAL,        respond to the request, except in cases where an APS
CONSEQUENTIAL OR SPECIAL DAMAGES, LOST                          Party is a party to the proceeding or the subject of the
PROFITS, LOST DATA, REPUTATIONAL DAMAGES,                       investigation.
PUNITIVE DAMAGES OR ANY OTHER SIMILAR
DAMAGES UNDER ANY CIRCUMSTANCES, EVEN IF                        Joint and Several. If more than one party signs this
THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF                    Agreement, the liability of each party shall be joint and
SUCH DAMAGES. THE APS PARTIES’ AGGREGATE                        several. In addition, in the event more than one entity
LIABILITY, WHETHER IN TORT, CONTRACT, OR                        is included in the definition of Company under this
OTHERWISE, IS LIMITED TO THE AMOUNT OF FEES                     Agreement, the Company shall cause each other entity
PAID TO APS FOR SERVICES UNDER THIS AGREEMENT                   which is included in the definition of Company to be
(OR IF THE CLAIM ARISES FROM AN ADDENDUM TO                     jointly and severally liable for the Company’s liabilities
THIS      AGREEMENT,       UNDER      THE     APPLICABLE        and obligations set forth in this Agreement.
ADDENDUM) (THE “LIABILITY CAP”). The Liability Cap
is the total limit of the APS Parties’ aggregate liability
                                                                Third-Party Beneficiaries. The APS Parties shall be
for any and all claims or demands by anyone pursuant
                                                                third-party beneficiaries with respect to Section 7
to this Agreement, including liability to the Company,
                                                                hereof.
to any other parties hereto, and to any others making
claims relating to the work performed by APS pursuant
to this Agreement. Any such claimants shall allocate            Notices. All notices required or permitted to be
any amounts payable by the APS Parties among                    delivered under the Agreement shall be sent, if to
themselves as appropriate, but if they cannot agree on          APS, to:
the allocation it will not affect the enforceability of the
Liability Cap. Under no circumstances shall the                     AlixPartners, LLP
aggregate of all such allocations or other claims against           2000 Town Center, Suite 2400
the APS Parties pursuant to this Agreement exceed the               Southfield, MI 48075
Liability Cap.                                                      Attention: General Counsel

Section 12. General                                             and if to the Company, to the address set forth in the
                                                                Agreement, to the attention of the Company’s General
Equitable Remedies. Each party acknowledges and                 Counsel, or to such other name or address as may be
agrees that money damages alone may not be an                   given in writing to APS. All notices under the Agreement
adequate remedy for a breach of the Agreement. Each             shall be sufficient only if delivered by overnight mail.
party agrees that the non-breaching party shall have            Any notice shall be deemed to be given only upon
the right to seek a restraining order and/or an                 actual receipt.
injunction for any breach of the Agreement. If any
provision of the Agreement is found to be invalid or            Section 13. Bankruptcy Related Matters
unenforceable, then it shall be deemed modified or
restricted to the extent and in the manner necessary to         Notwithstanding any to the contrary in these Terms, in
render the same valid and enforceable.                          the event the Company files for protection under the
                                                                U.S. Bankruptcy Code, the following provisions will
Severability. If any portion of the Agreement shall be          prevail:
determined to be invalid or unenforceable, the
remainder shall be valid and enforceable to the                 The Company shall promptly apply to the Bankruptcy
maximum extent possible.                                        Court for approval of the Company’s retention of APS
                                                                under the terms of the Agreement. The form of
Entire Agreement. This Agreement, including the                 retention application and proposed order shall be
letter, the Terms and the schedule(s), contains the             reasonably acceptable to APS. APS shall have no
entire understanding of the parties relating to the             obligation to provide any further services if the
services to be rendered by APS and supersedes any               Company becomes a debtor under the U.S. Bankruptcy
other communications, agreements, understandings,               Code unless APS’s retention under the terms of the
representations, or estimates among the parties                 Agreement is approved by a final order of the
(relating to the subject matter hereof) with respect to         Bankruptcy Court reasonably acceptable to APS. The
such services. The Agreement, including the letter, the         Company shall assist, or cause its counsel to assist,
Terms and the schedule(s), may not be amended or                with filing, serving and noticing of papers related to
modified in any respect except in a writing signed by           APS’s fee and expense matters.
the parties. APS is not responsible for performing any
services not specifically described herein or in a              The Company and APS agree that the Bankruptcy Court
subsequent writing signed by the parties.                       shall have exclusive jurisdiction over any and all
                                                                matters arising under or in connection with this
Related Matters. If an APS Party is required by                 Agreement.
applicable law, legal process or government action to
produce information or testimony as a witness with              APS will have the right to obtain independent legal
respect to this Agreement, the Company shall                    counsel to obtain advice with respect to its services
reimburse APS for any professional time and expenses            under this engagement. The Company will reimburse
(including reasonable and documented external and



                                                        Page 10 of 11                                 Rev. 01 May 2018
                   Case 19-11240-LSS               Doc 1       Filed 06/03/19         Page 23 of 31
                                                    AP Services, LLC
                                               General Terms and Conditions


APS’s for the reasonable fees and expenses of such                individuals located in the EU or otherwise subject to the
independent legal counsel.                                        Data Protection Legislation, (x) APS and the Company
                                                                  shall each comply with all relevant provisions of the
APS acknowledges that, during the pendency of any                 Data Protection Legislation, and (y) the nature and
Bankruptcy     Court    approved      retention,   the            extent of such Processing shall be set out in the GDPR
indemnification provisions and Liability Cap set forth            Data Protection Schedule of this Agreement. APS shall,
above may be subject to modification as stated within             in relation to any Personal Data processed by APS in
the Bankruptcy Court’s retention order.                           connection with this Agreement: (1) at the Company’s
                                                                  cost, assist the Company in complying with its
                                                                  obligations as the Controller (or as Processor, as the
Due to the ordinary course and unavoidable
                                                                  case may be) of the Personal Data, to respond to
reconciliation of fees and submission of expenses
                                                                  requests from Data Subjects exercising their rights set
immediately prior to, and subsequent to, the date of
                                                                  out in Articles 12 to 22 of the GDPR; (2) notify the
filing, APS may have incurred but not billed fees and
                                                                  Company without undue delay on becoming aware of a
reimbursable expenses which relate to the prepetition
                                                                  Personal Data Breach; (3) upon termination or
period. APS will seek Bankruptcy Court approval to
                                                                  expiration of this Agreement, at the written direction of
apply the retainer to these amounts.
                                                                  the Company either delete or return any Personal Data
                                                                  and any copies thereof to the Company (except to the
If APS finds it desirable to augment its consulting staff         extent APS is required by law to retain such Personal
with independent contractors (an “I/C”) in this case, (i)         Data, and except for Personal Data located on APS’s
APS will file, and require the I/C to file, 2014 affidavits       disaster recovery or backup systems where it will be
indicating that the I/C has reviewed the list of the              destroyed upon the normal expiration of the backup
interested parties in this case, disclosing the I/C’s             files); and (4) maintain appropriate records to
relationships, if any, with the interested parties and            demonstrate compliance with this Section.
indicating that the I/C is disinterested; (ii) the I/C must
remain disinterested during the time that APS is                  APS is part of an international business, headquartered
involved in providing services on behalf of the                   in the United States of America (“US”). APS may in the
Company; and (iii) the I/C must represent that he/she             ordinary course of its business, including the
will not work for the Company or other parties in                 performance of the services under this Agreement,
interest in this case during the time APS is involved in          transfer Personal Data received outside the US to its
providing services to the Company. APS’s standard                 US-based affiliates. APS’s US-based affiliates are
practice is to charge for an I/C’s services at the rate           certified under the EU-US Privacy Shield framework and
equal to the compensation provided by APS to such I/C.            any transfer of Personal Data from outside the US to its
                                                                  US-based affiliates will be transferred subject to, and in
Section 14. Data Protection                                       accordance         with,      the     Privacy       Shield
                                                                  requirements. APS’s entities located in the EU have
All capitalized terms used in this Section and not                also entered into standard data protection clauses (in
otherwise defined in this Agreement shall have the                accordance with Article 46.2 (c) of the GDPR) with their
meanings given to them in the General Data Protection             non-EU-based affiliates. The Company acknowledges
Regulation ((EU) 2016/679) (the “GDPR”) and all                   and agrees that APS, as reasonably required for the
applicable legislation implementing any provisions of             performance of the services pursuant to this
the GDPR as may be enacted from time to time                      Agreement, be permitted to transfer Personal Data to
(together the “Data Protection Legislation”).                     its affiliates, subject to, and in accordance with, the
                                                                  Privacy Shield requirements and/or the aforementioned
The parties acknowledge and agree that, in performing             standard data protection clauses. Except as allowed
services pursuant to this Agreement, APS may from                 above, APS shall not transfer any Personal Data
time to time be required to Process certain Personal              received in the EU and subject to the Data Protection
Data on behalf of the Company. In such cases: (1) the             Legislation outside of the European Economic Area
Company will ensure that it is lawfully permitted to              without the prior written consent of the Company.
transfer the Personal Data to APS for the purposes of
APS performing services under this Agreement; and (2)             The Company consents to APS appointing third party
APS shall (i) act as the Company’s Processor for the              Processors      of    Personal      Data     under     this
purposes of the Data Protection Legislation; (ii) only            Agreement. APS confirms that it will enter into a
Process such Personal Data in accordance with the                 written agreement with any third-party Processor prior
Company’s written instructions (including when making             to supplying them with the Personal Data, incorporating
an international transfer of Personal Data) unless                terms which are substantially similar to those set forth
required to do so by law; (iii) implement appropriate             in this Section. As between the Company and APS, APS
technical and organisational measures to reasonably               shall remain fully liable for all acts or omissions of any
protect that Personal Data against unauthorized or                third-party Processor appointed by APS pursuant to this
unlawful Processing and accidental, unauthorized or               paragraph.
unlawful loss, destruction, alteration, damage,
disclosure or access; and (iv) obtain commitments from
all APS’s personnel who have access to and/or Process
such Personal Data to keep such Personal Data
confidential.

If   APS   is   Processing   Personal   Data   relating   to



                                                          Page 11 of 11                                  Rev. 01 May 2018
                   Case 19-11240-LSS           Doc 1       Filed 06/03/19       Page 24 of 31



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
FTD Companies, Inc., et al., 1                         :       Case No. 19-_______ (___)
                                                       :
                   Debtors.                                     (Joint Administration Requested)
                                                       :
                                                       :

                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING 30 LARGEST UNSECURED CLAIMS

                 FTD Companies, Inc. ("FTD") and certain of its direct and indirect domestic
subsidiaries, as debtors and debtors in possession (collectively, the "Debtors"), in the above
captioned cases each filed a petition in this Court on the date hereof for relief under chapter 11 of
title 11 of the United States Code. Contemporaneously with the filing of their petitions, the
Debtors are hereby filing a consolidated list of the 30 largest unsecured creditors of the Debtors
(the "Top 30 List") in lieu of a separate list for each Debtor, consistent with the relief requested
in the Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to (A) Maintain
and File a Consolidated Creditor Matrix and (B) File a Consolidated List of Top 30 Unsecured
Creditors, (II) Approving the Master Service List, (III) Approving the Form and Manner of
Notice of the Commencement of the Debtors' Chapter 11 Cases, (IV) Waiving Requirements to
File a List of Equity Security Holders and Provide Notice of Commencement to Equity Security
Holders, and (V) Granting Related Relief, filed contemporaneously herewith. The Top 30 List is
based on the Debtors' books and records as of May 31, 2019 and was prepared in accordance
with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for filing in the Debtors'
chapter 11 cases. The Top 30 List does not include: (1) persons who come within the definition
of "insider" set forth in 11 U.S.C. § 101(31); or (2) secured creditors (including major secured
creditors with unsecured deficiency claims). The information presented in the Top 30 List shall
not constitute an admission by, nor is it binding on, the Debtors.




1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
         Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
         (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
         Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
         Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
         Drive, Downers Grove, IL 60515.



NAI-1506909337v1
                                Case 19-11240-LSS                 Doc 1    Filed 06/03/19        Page 25 of 31

 Fill in this information to identify the case and this filing:

 Debtor Name FTD Companies, Inc., et al.

 United States Bankruptcy Court for the: District of Delaware______

 Case Number (if known): _____________

                                                                                                                             Check if this is an
                                                                                                                               amended filing

   Official Form 204
   Chapter 11 or Chapter 9 Cases:
   List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders

   A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
   debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
   claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
   holders of the 30 largest unsecured claims.

                                                                                                              AMOUNT OF UNSECURED CLAIM
                                                                                                          If the claim is fully unsecured, fill in only
                                                                          NATURE OF                          unsecured claim amount. If claim is
                                                                           THE CLAIM                          partially secured, fill in total claim
                                                                          (for example,    INDICATE IF
                                                   NAME, TELEPHONE                                            amount and deduction for value of
              NAME OF CREDITOR                                             trade debts,      CLAIM IS           collateral or setoff to calculate
                                                  NUMBER, AND EMAIL
       AND COMPLETE MAILING ADDRESS,                                        bank loans,    CONTINGENT,                  unsecured claim.
                                                     ADDRESS OF
             INCLUDING ZIP CODE                                            professional   UNLIQUIDATED,
                                                  CREDITOR CONTACT
                                                                          services, and    OR DISPUTED      TOTAL     DEDUCTION
                                                                           government                      CLAIM, IF FOR VALUE OF       UNSECURED
                                                                             contracts)                   PARTIALLY COLLATERAL             CLAIM
                                                                                                           SECURED    OR SETOFF


         UPS Supply Chain Solutions, Inc.
   1          28013 Network Place                  Tel: (502) 485-2244       Trade                                                   $23,221,882.79
            Chicago, IL 60673-1280

                    Alorica, Inc.                  Tel: (305) 883-7781    Professional
   2          5 Park Plaza, Suite 1100                                                                                                $5,151,623.12
                                                  Fax: (305) 883-9321       Services
                 Irvine, CA 92614

             Sun Valley Floral Farms
   3          3160 Upper Bay Road                  Tel: (707) 826-8700       Trade                                                    $3,155,966.23
             Arcata, CA 95521-9690

            Veritiv Operating Company
   4          3568 Solutions Center                Tel: (877) 298-1277       Trade                                                    $2,911,515.35
             Chicago, IL 60677-3005

              Ad Results Media, LLC                Tel: (713) 375-0056    Professional
   5           6110 Clarkson Lane                                                                                                     $2,883,417.40
                                                  Fax: (281) 596-4509       Services
               Houston, TX 77055

               Elite Exports Inc. S.A.
                3200 NW 67th Ave.                  Tel: (800) 662-5351
   6                                                                         Trade                                                    $1,903,249.45
                 Bldg. 2, Suite 290               Fax: (786) 269-2353
                 Miami, FL 33122


NAI-1506909337v1
                            Case 19-11240-LSS             Doc 1      Filed 06/03/19         Page 26 of 31

                                                                                                            AMOUNT OF UNSECURED CLAIM
                                                                                                        If the claim is fully unsecured, fill in only
                                                                    NATURE OF                              unsecured claim amount. If claim is
                                                                    THE CLAIM                               partially secured, fill in total claim
                                                                   (for example,     INDICATE IF
                                            NAME, TELEPHONE                                                 amount and deduction for value of
             NAME OF CREDITOR                                       trade debts,      CLAIM IS                collateral or setoff to calculate
                                           NUMBER, AND EMAIL
       AND COMPLETE MAILING ADDRESS,                                 bank loans,    CONTINGENT,                       unsecured claim.
                                              ADDRESS OF
             INCLUDING ZIP CODE                                     professional   UNLIQUIDATED,
                                           CREDITOR CONTACT
                                                                   services, and    OR DISPUTED          TOTAL     DEDUCTION
                                                                    government                          CLAIM, IF FOR VALUE OF        UNSECURED
                                                                      contracts)                    PARTIALLY COLLATERAL                 CLAIM
                                                                                                     SECURED   OR SETOFF


          Google Affiliate Network Inc.
                                                                    Professional
   7      1600 Amphitheatre Parkway         Tel: (650) 253-8909                                                                     $1,792,759.33
                                                                      Services
           Mountain View, CA 94043

          R&M Consulting Chicago LLC        Tel: (312) 326-9200
            205 N. Michigan Ave.                                    Professional
   8                                       Fax: (312) 926-9201                                                                      $1,603,017.30
                 Suite 2660                                           Services
              Chicago, IL 60601            ltillman@rmc-chi.com

           Packaging Corp Of America        Tel: (863) 965-2500
   9       2155 42nd Street Northwest                                  Trade                                                        $1,502,821.57
            Winter Haven, FL 33881         Fax: (863) 965-1676

                Atlas Flowers Inc.          Tel: (305) 599-0193
  10           2600 NW 79th Ave.                                       Trade                                                        $1,299,515.09
                Miami, FL 33122            Fax: (305) 477-0616

                                                   Tel:
               Holex Flower B.V.            +31 (0)297 381 050
                 Postbus 1190
  11                                               Fax:                Trade                                                         $841,486.65
               1430 BD Aalsmeer
                                            +31 (0)297 381 070
                The Netherlands
                                             info@holex.com

               Adobe System Inc.
                                                                    Professional
  12             345 Park Ave.              Tel: (408) 536-5412                                                                      $704,829.70
                                                                      Services
               San Jose, CA 95110

             Coyote Logistics, LLC          Tel: (773) 799-2312
  13        960 North Point Parkway           ryan.mumford             Trade                                                         $659,605.58
             Alpharetta, GA 30005             @coyote.com

              Syndicate Sales, Inc.
  14          2025 North Wabash             Tel: (765) 457-7277        Trade                                                         $648,139.93
              Kokomo, IN 46901

                                               Toll Free Tel:
         ADS Alliance Data Systems, Inc.
                                              (877) 361-3316
           30699 Russell Ranch Road                                 Professional
  15                                                                                                                                 $626,753.95
                   Suite #250               Tel: (818) 575-4500       Services
          Westlake Village, CA 91362
                                           Fax: (818) 575-4501

             Randstad Horizons, L.P.        Tel: (877) 273-8963     Professional
  16       10940 Wilshire Blvd. #1910                                                                                                $598,562.29
                                           Fax: (865) 240-2933        Services
             Los Angeles, CA 90024
                                           List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 2
NAI-1506909337v1
                            Case 19-11240-LSS           Doc 1      Filed 06/03/19         Page 27 of 31

                                                                                                          AMOUNT OF UNSECURED CLAIM
                                                                                                      If the claim is fully unsecured, fill in only
                                                                  NATURE OF                              unsecured claim amount. If claim is
                                                                  THE CLAIM                               partially secured, fill in total claim
                                                                 (for example,     INDICATE IF
                                           NAME, TELEPHONE                                                amount and deduction for value of
             NAME OF CREDITOR                                     trade debts,      CLAIM IS                collateral or setoff to calculate
                                          NUMBER, AND EMAIL
       AND COMPLETE MAILING ADDRESS,                               bank loans,    CONTINGENT,                       unsecured claim.
                                             ADDRESS OF
             INCLUDING ZIP CODE                                   professional   UNLIQUIDATED,
                                          CREDITOR CONTACT
                                                                 services, and    OR DISPUTED          TOTAL     DEDUCTION
                                                                  government                          CLAIM, IF FOR VALUE OF        UNSECURED
                                                                    contracts)                    PARTIALLY COLLATERAL                 CLAIM
                                                                                                   SECURED   OR SETOFF


                Rocky Mountain
             Chocolate Factory Inc.       Tel: (970) 247-4943
  17                                                                 Trade                                                         $591,621.21
               265 Turner Drive           Fax: (970) 247-9593
            Durango, CO 81303-7941

            Amerisource Funding, Inc.
            Assignee For Baronhr LLC      Tel: (619) 840-7971     Professional
  18                                                                                                                               $578,882.08
               7225 Langtry Street        Fax: (713) 462-8631       Services
               Houston, TX 77040

            Farmstead Gourmet LLC
  19        515 North Reading Road        Tel: (209) 365-2340        Trade                                                         $544,400.99
               Ephrata, PA 17522

           Guittard Chocolate Company     Tel: (650) 697-4227
  20             10 Guittard Road                                    Trade                                                         $509,584.81
             Burlingame, CA 94010         Fax: (650) 692-2761

                                          Tel: (704) 919-0346
            Legacy Staffing Solutions
            226 Westinghouse Blvd.        Fax: (980) 201-9533     Professional
  21                                                                                                                               $427,787.75
                    Ste. 301                                        Services
                                                evelin
              Charlotte, NC 28273
                                         @legacystaffingnc.com

                  Surestaff Inc.          Tel: (847) 640-1300     Professional
  22          7083 Solution Center                                                                                                 $404,567.96
                                          Fax: (847) 640-0940       Services
             Chicago, IL 60677-7000

              GKG Fulfillment LLC         Tel: (847) 201-4383
  23            111 Kerry Lane                                       Trade                                                         $385,140.66
              Wauconda, IL 60084          Fax: (847) 305-5889

              Rainforest Farmlands
                  Kenya Limited           Tel: +254724012159
  24                                                                 Trade                                                         $382,522.65
             P.O. Box 2522 – 00606       info@fleurafrica.com
           Sarit Centre, Nairobi Kenya

                                          Tel: (800) 518-6305
             Premier Packaging, LLC
  25          3254 Reliable Parkway       Fax: (502) 935-8330        Trade                                                         $375,700.46
                Chicago, IL 60686
                                         lhagan@prempack.com




                                         List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 3
NAI-1506909337v1
                             Case 19-11240-LSS            Doc 1      Filed 06/03/19         Page 28 of 31

                                                                                                            AMOUNT OF UNSECURED CLAIM
                                                                                                        If the claim is fully unsecured, fill in only
                                                                    NATURE OF                              unsecured claim amount. If claim is
                                                                    THE CLAIM                               partially secured, fill in total claim
                                                                   (for example,     INDICATE IF
                                            NAME, TELEPHONE                                                 amount and deduction for value of
             NAME OF CREDITOR                                       trade debts,      CLAIM IS                collateral or setoff to calculate
                                           NUMBER, AND EMAIL
       AND COMPLETE MAILING ADDRESS,                                 bank loans,    CONTINGENT,                       unsecured claim.
                                              ADDRESS OF
             INCLUDING ZIP CODE                                     professional   UNLIQUIDATED,
                                           CREDITOR CONTACT
                                                                   services, and    OR DISPUTED          TOTAL     DEDUCTION
                                                                    government                          CLAIM, IF FOR VALUE OF        UNSECURED
                                                                      contracts)                    PARTIALLY COLLATERAL                 CLAIM
                                                                                                     SECURED   OR SETOFF


             Farm Direct Corporation       Tel: (305) 670-3211
             9500 S. Dadeland Blvd.
  26                                           kgauchier               Trade                                                         $333,211.09
                   Suite 508
                Miami, FL 33156             @equatoroses.com

            Stephen Gould Corporation      Tel: (704) 587-6100
  27         35 South Jefferson Road                                   Trade                                                         $314,690.00
                                                kgcamp
               Whippany, NJ 07981
                                           @stephengould.com

          California Fruit Exchange, LLC   Tel: (209) 365-2300
  28           6011 East Pine Street                                   Trade                                                         $305,581.42
                  Lodi, CA 95240            ar@agiftinside.com

            C.I. Flores Ipanema LTDA
               Carrera 13 No. 97-51
  29                                       Tel: +57 1 635 1519         Trade                                                         $302,826.90
                     OFC.202
                 Bogota, Columbia

            Commission Junction Inc.
            530 East Montecito Street                               Professional
  30                                       Tel: (805) 730-8000                                                                       $300,018.61
                   Suite 106                                          Services
            Santa Barbara, CA 93103




                                           List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 4
NAI-1506909337v1
                                 Case 19-11240-LSS                Doc 1           Filed 06/03/19              Page 29 of 31

 Fill in this information to identify the case and this filing:


              FTD Companies, Inc.
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ■    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires adeclaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/03/2019
        Executed on ______________                         8 /s/ Scott D. Levin
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Scott D. Levin
                                                                ________________________________________________________________________
                                                                Printed name

                                                                President and CEO
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                    Case 19-11240-LSS          Doc 1       Filed 06/03/19        Page 30 of 31



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :        Chapter 11
                                                      :
FTD Companies, Inc., 1                                :        Case No. 19-_______ (___)
a Delaware corporation,                               :
                                                      :        (Joint Administration Requested)
                    Debtor.                           :


                              STATEMENT OF CORPORATE OWNERSHIP

                     Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1,

 FTD Companies, Inc. ("FTD Companies") on behalf of itself and its affiliated debtors and

 debtors in possession in the above-captioned chapter 11 cases (collectively, the "Debtors"),

 respectfully represents as follows:

                     1.       FTD Companies is the corporate parent of each of the other Debtors in
                              these chapter 11 cases and directly or indirectly owns 100% interest in all
                              of the Debtors. 2

                     2.       FTD Companies' equity securities are publicly held. Nantahala Capital
                              Management, LLC owns 14.0%. Travertine Creek, Inc. owns 12.0%.
                              Diamond Investment Group, LLC owns 12.0%. FTD 50 LLC owns
                              12.0%. No other entity directly or indirectly owns 10% or more of the
                              issued and outstanding common stock of FTD Companies.




 1
         The last four digits of the Debtor's taxpayer identification number are 5852. The Debtor's noticing address
         in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
 2
         A corporate organization chart depicting the ownership structure of the Debtors is attached as Exhibit A to
         the Declaration of Scott D. Levin in Support of First Day Pleadings, which was filed contemporaneously
         herewith.




 NAI-1506913466v1
                                 Case 19-11240-LSS                Doc 1           Filed 06/03/19              Page 31 of 31

 Fill in this information to identify the case and this filing:


              FTD Companies, Inc.
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ■
                                                        Statement of Corporate Ownership and List of Equity Holders
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/03/2019
        Executed on ______________                         8 /s/ Scott D. Levin
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Scott D. Levin
                                                                ________________________________________________________________________
                                                                Printed name

                                                                President and CEO
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
